FILED
                           NOT FOR PUBLICATION
                                                                            NOV 30 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL MORENO, an individual;                   No. 16-16324
et al.,
                                                 D.C. No.
              Plaintiffs-Appellees,              2:13-cv-00691-KJM-KJN

 v.
                                                 MEMORANDUM*
ROSS ISLAND SAND & GRAVEL,
COMPANY,

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted November 17, 2017**
                             San Francisco, California

Before: CLIFTON and FRIEDLAND, Circuit Judges, and GLEASON,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
      Defendant Ross Island Sand & Gravel Co. appeals the district court’s Rule

60(a) order clarifying a judgment. Fed. R. Civ. P. 60(a). We affirm.

      It was appropriate for the district court to issue the order under Rule 60(a).

As the Judgment was not appealed, the only issue before us is whether the

clarifying order was consistent or inconsistent with the intent behind the original

judgment. The district court’s clarification was consistent with the

contemporaneous intent of its original judgment. The district court had previously

expressed its intent to apply principles of federal maritime law, including joint and

several liability. See McDermott, Inc. v. AmClyde, 511 U.S. 202, 220 (1994)

(explaining that joint and several liability is a “well-established principle” in

admiralty actions). Therefore, the order was not an abuse of discretion.

Garamendi v. Henin, 683 F.3d 1069, 1077-81 (9th Cir. 2012) (explaining that Rule

60(a) allows for “clarifications” that do “not change the operative, substantive

terms of the original judgment”).

      AFFIRMED.




                                            2